OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
A cashier’s check is the primary obligation of the issuing bank which, acting as both drawer and drawee, accepts the check upon its issuance. (Matter of Bank of United States, 243 App Div 287, 291; Moon Over the Mountain v Marine Midland Bank, 87 Misc 2d 918, 920.) As such, a cashier’s check does not constitute an item payable for a customer’s account within the meaning of subdivision 1 of section 4-403 of the Uniform Commercial Code. (White and Summers, Uniform Commercial Code, § 17-5, p 579, n 91.) Consequently, respondent was under no legal obligation to honor appellant’s order to stop payment. *778(Bobrick v Second Nat. Bank of Hoboken, 175 App Div 550, 553, affd 224 NY 637; Bunge Corp. v Manufacturers Hanover Trust Co., 31 NY2d 223, 234 [dissenting opn, Breitel, J.]; Kaufman v Chase Manhattan Bank Nat. Assoc., 370 F Supp 276, 278.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.